Fuld, J.
This appeal, here by our permission, involves the validity of two amendments to the General Zoning Ordinance of the Village of Tarrytown, a suburban area in the County of Westchester, within twenty-five miles of New York City.
. Some years ago, Tarrytown enacted a General Zoning Ordinance dividing the village into seven districts or zones — Residence A for single family dwellings, Residence B for two-family dwellings, Residence C for multiple dwellings and apartment houses, three business districts and an industrial zone. In 1947 and 1948, the board of trustees, the village’s legislative body, passed the two amendatory ordinances here under attack.
The 1947 ordinance creates “ A new district or class of zone * * * [to] be called / Residence B-B ’ ”, in which, besides one- and two-family dwellings, buildings for multiple occupancy of fifteen or fewer families were permitted. The boundaries of the new type district were not delineated in the ordinance but were to be “ fixed by amendment of the official village building zone map, at such times in the future as such district or class of zone is applied, to properties in this village.” The village planning board was empowered to approve such amendments and, in case subh. approval was withheld, the board of trustees was authorized to grant it by appropriate resolution. In addition, the ordinance erected exacting standards of size and physical layouts for Residence B-B zones: a miuimum of ten acres of land and a maximum building height of three stories were mandated; set-back and spacing requirements for structures were carefully prescribed; and no more than 15% of the ground area of the plot was to be occupied by buildings.
A year and a half after the 1947 amendment was enacted, defendant Elizabeth Rubin sought to have her property, consisting of almost ten and a half acres in the Residence A district, placed in a Residence B-B classification. After repeated modification of her plans to meet suggestions of the village planning board, that body gave its approval, and, several months later, in December of 1948, the board of trustees, also approving, passed the second ordinance here under attack. In essence, it provides that the Residence B-B district “ is hereby applied to the [Rubin] property * * * and the district or zone of said property is hereby changed to ‘ Residence B-B ’ and the *121official Building Zone Map of the Village of Tarrytown is hereby amended accordingly [by specification of the various parcels and plots involved] ”.
Plaintiff, who owns a residence on a six-acre plot about a hundred yards from Rubin’s property, brought this action to have the two amendments declared invalid and to enjoin defendant Rubin from constructing multiple dwellings on her property. The courts below, adjudging the amendments valid and the action of the trustees proper, dismissed the complaint. We agree with their determination.
While stability and regularity are undoubtedly essential to the operation of zoning plans, zoning is by no means static. Changed or changing conditions call for changed plans, and persons who own property in a particular zone or use district enjoy no eternally vested right to that classification if the public interest demands otherwise. Accordingly, the power of a village to amend its basic zoning ordinance in such a way as reasonably to promote the general welfare cannot be questioned. Just as clearly, decision as to how a community shall be zoned or rezoned, as to how various properties shall be classified or reclassified, rests with the local legislative body; its judgment and determination will be conclusive, beyond interference from the courts, unless shown to be arbitrary, and the burden of establishing such arbitrariness is imposed upon him who asserts it. In that connection, we recently said (Shepard v. Village of Skaneateles, 300 N. Y. 115, 118): “ Upon parties who attack an ordinance # * * rests the burden of showing that the regu-
lation assailed is not justified under the police power of the state by any reasonable interpretation of the facts. ‘ If the validity of the legislative classification for zoning purposes be fairly debatable, the legislative judgment must be allowed to control.’ (Village of Euclid v. Ambler Realty Co., 272 U. S. 365, 388; see, also, Town of Islip v. Summers Coal & Lbr. Co., 257 N. Y. 167,169,170; Matter of Wulfsohn v. Burden, 241 N. Y. 288, 296-297.) ”
By that test, the propriety of the decision here made is not even debatable. In other words, viewing the rezoning in the case before us, as it must be viewed, in the light of the area involved and the present and reasonably foreseeable needs of *122the community, the conclusion is inescapable that what was done not only accorded with sound zoning principles, not only complied with every requirement of law, but was accomplished in a proper, careful and reasonable manner.
The Tarrytown board of trustees Avas entitled to find that there was a real need for additional housing facilities; that the creation of Residence B-B districts for garden apartment developments would prevent young families, unable to find accommodations in the village, from moving elsewhere; would attract business to the community; would lighten the tax load of the small home OAvner, increasingly burdened by the shrinkage of tax revenues resulting from the depreciated value of large estates and the transfer of many such estates to tax-exempt institutions; and would develop otherwise unmarketable and decaying property.
The village’s zoning aim being clear, the choice of methods to accomplish it lay Avith the board. Two such methods were at hand. It could amend the General Zoning Ordinance so as to permit garden apartments on any plot of ten acres or more in Residence A and B zones (the zones more restricted) or it could amend that Ordinance so as to invite ovmers of ten or more acres, who Avished to build garden apartments on their properties, to apply for a Residence B-B classification. The board chose to adopt the latter procedure. That it called for separate legislative authorization for each project presents no obstacle or drawback — and so we have already held. (See, e.g., Nappi v. La Guardia, 184 Misc. 775, 781 [per Froessel, J.], affd. 269 App. Div. 693, affd. 295 N. Y. 652; Matter of Green Point Sav. Bank v. Board of Zoning Appeals, 281 N. Y. 534, 539.) Whether we would have made the same choice is not the issue; it is sufficient that the board’s decision was neither arbitrary nor unreasonable.
As to the requirement that the applicant ovm a plot of at least ten acres, we find nothing therein unfair to plaintiff or other OAvners of smaller parcels. The board undoubtedly found, as it was privileged to find, that garden apartments would blend more attractively and harmoniously with the community setting, would impose less of a burden upon village facilities, if placed upon larger tracts of land rather than scat*123tered about in smaller units. Obviously, some definite acreage had to be chosen, and, so far as the record before us reveals, the choice of ten acres as a minimum plot was well within the range of an unassailable legislative judgment. (See, e.g., Nappi v. La Guardia, supra, 295 N. Y. 652, affg. 269 App. Div. 693, affg. 184 Misc. 775, wherein the qualifying acreage was also fixed at ten.)
Nor did the board, by following the course which it did, divest itself or the planning board of power to regulate future zoning with regard to garden apartments. The mere circumstance that an owner possesses a ten-acre plot and submits plans conforming to the physical requirements prescribed by the 1947 amendment will not entitle him, ipso facto, to a Residence B-B classification. It will still be for the board to decide, in the exercise of a reasonable discretion, that the grant of such a classification accords with the comprehensive zoning plan and benefits the village as a whole. And — while no such question is here presented — we note that the board may not arbitrarily or unreasonably deny applications of other owners for permission to construct garden apartments on their properties. The action of the board must in all cases be reasonable and, whether a particular application be granted or denied, recourse may be had to the courts to correct an arbitrary or capricious determination. (See, e.g., Nappi v. La Guardia, supra, 184 Misc. 775, 781, affd, 269 App. Div. 693, affd. 295 N. Y. 652; Matter of Green Point Sav. Bank v. Board of Zoning Appeals, supra, 281 N. Y. 534, 539; Arverne Bay Constr. Co. v. Thatcher, 278 N. Y. 222, 232; Dowsey v. Village of Kensington, 257 N. Y. 221, 231; Matter of Larkin Co. v. Schwab, 242 N. Y. 330, 334, 336; City of Little Rock v. Joyner, 212 Ark. 508; Frink v. Orleans Corp., 159 Fla. 646.)
The charge of illegal ‘ ‘ spot zoning ’ ’— levelled at the creation of a Residence B-B district and the reclassification of defendant’s property — is without substance. Defined as the process of singling out a small parcel of land for a use classification totally different from that of the surrounding area, for the benefit of the owner of such property and to the detriment of other owners (see Harris v. City of Piedmont, 5 Cal. App. 2d 146, 152; Cassel v. Mayor & City Council of Baltimore, 73 A. 2d 486, 488 — 489 [Md.]; Board of Co. Comrs. of Anne *124Arundel Co. v. Snyder, 186 Md. 342, 345-346; Leahy v. Inspector, of Bldgs, of New Bedford, 308 Mass. 128, 134; Page v. City of Portland, 178 Ore. 632, 641; Weaver v. Ham, 232 S. W. 2d 704, 709 [Tex.] ; see, also, Yokley, Zoning Law and Practice [1948], § 85; cf. People v. Cohen, 272 N. Y. 319), “ spot zoning ” is the very antithesis of planned zoning. If, therefore, an ordinance is enacted in accordance with a comprehensive zoning plan, it is not “ spot zoning,” even though it (1) singles out and affects but one small plot (see, e.g., Shepard v. Village of Skaneateles, supra, 300 N. Y. 115) or (2) creates in the center of a large zone small areas or districts devoted to a different use. (See Nappi v. La Guardia, supra, 295 N. Y. 652, affg. 269 App. Div. 693, affg. 184 Misc. 775 — business area in residence zone; Marshall v. Salt Lake City, 105 Utah 111, 126-127 — business district in residence zone; Higbee v. Chicago, B. & Q. R. R. Co., 235 Wis. 91, 98-99 — railroad station in residence zone; see, also, Avery v. Village of La Grange, 381 Ill. 432, 442; Town of Marblehead v. Rosenthal, 316 Mass. 124, 126; Rathkopf, Law of Zoning and Planning [2d ed., 1949], p. 72 et seq.) Thus, the relevant inquiry is not whether the particular .zoning under attack consists of areas fixed within larger areas of different use, but whether it was accomplished for the benefit of individual owners rather than pursuant to a comprehensive plan for the general welfare of the community. Having already noted our conclusion that the ordinances were enacted to promote a comprehensive zoning plan, it is perhaps unnecessary to add that the record negates any claim that they were designed solely for the advantage of defendant or any other particular owner. Quite apart from the circumstance that defendant did not seek the benefit of the 1947 amendment until eighteen months after its passage, the all-significant fact is that that amendment applied to the entire territory of the village and accorded each and every owner of ten or more acres identical rights and privileges.
By the same token, there is no basis for the argument that “ what has been done by the board of trustees ” constitutes a device for “ the granting of a ‘ variance ’ ” (opinion of Conway, J., p. 129). As we have already shown, the village’s zoning aim, the statute’s purpose, was not to aid the individual owner hut to permit the development of the property for the *125general welfare of the entire community. That being so, the board of trustees followed approved procedure by changing the General Zoning Ordinance itself. (See, e.g., Matter of Clark v. Board of Zoning Appeals, 301 N. Y. 86, 91.) Accordingly, when the board was called upon to consider the reclassification of the Rubin property under the 1947 amendment, it was concerned, not with any issue of hardship, but only with the question of whether the property constituted a desirable location for a garden apartment.
We turn finally to the contention that the 1947 ordinance is invalid because, in proclaiming a Residence B-B district, it set no boundaries for the new district and made no changes on the building zone map. The short answer is that, since the ordinance merely prescribed specifications for a new use district, there was no need for it to do either the one or the other. True, until boundaries are fixed and until zoning map changes are made, no new zone actually comes into being, and neither property nor the rights of any property owner are affected. But it was not the design of the board of trustees by that enactment to bring any additional zone into being or to affect any property or rights; the ordinance merely provided the mechanics pursuant to which property owners might in the future apply for the redistricting of their property.' In sum, the 1947 amendment was merely the first step in a reasoned plan of rezoning, and specifically provided for further action on the part of the board. That action was taken by the passage of the 1948 ordinance which fixed the boundaries of the newly created zone and amended the zoning map accordingly. It is indisputable that the two amendments, read together as they must be, fully complied with the requirements of the Village Law and accomplished a rezoning of village property in an unexceptionable manner.
In point of fact, there would have been no question about the validity of what was done had the board simply amended the General Zoning Ordinance so as to permit property in Residence A and Residence B zones — or, for that matter, in the other districts throughout the village — to be used for garden apartments, provided that they were built on ten-acre plots and that the other carefully planned conditions and restric*126tians were met. It may be conceded that, under the method which the board did adopt, no one will know, from the 1947 ordinance itself, precisely where a Residence B-B district will ultimately be located. But since such a district is simply a garden apartment development, we find nothing unusual or improper in that circumstance. The same uncertainty — as to the location of the various types of structures — would be present if a zoning ordinance were to sanction garden apartments as well as one-family homes in a Residence A district — and yet there would be no doubt as to the propriety of that procedure. (See Nappi v. La Guardia, supra, 295 N. Y. 652, affg. 269 App. Div. 693, affg. 184 Misc. 775.) Consequently, to condemn the action taken by the board in effectuating a perfectly permissible zoning scheme and to strike down the ordinances designed to carry out that scheme merely because the board had employed two steps to accomplish what may be, and usually is, done in one, would be to exalt form over substance and sacrifice substance to form.
Whether it is generally desirable that garden apartments be freely mingled among private residences under all circumstances, may be arguable. In view, however, of Tarrytown’s changing scene and the other substantial reasons for the board’s decision, we cannot say that its action was arbitrary or illegal. While hardships^ may be imposed on this or that owner, “ cardinal is the principle that what is best for the body politic in the long run must prevail over the interests of particular individuals.” (Shepard v. Village of Skaneateles, supra, 300 N. Y. 115,118.)
The judgment of the Appellate Division should be affirmed, with costs.